                 Case 3:20-cv-00352 Document 18 Filed 04/27/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 CORRIE GITA,                                             Case No.: 2:20-cv-00611-APG-BNW

 4          Plaintiff                                   Order Transferring Case to the Unofficial
                                                                  Northern Division
 5 v.

 6 C.R. BARD, INC., et al.,

 7          Defendants

 8         Plaintiff Corrie Gita is a resident of Reno and the surgery out of which this case arises

 9 was performed in Reno, which is in Washoe County. ECF No. 16-1 at 2-3. Washoe County is in

10 the unofficial Northern Division of this District. See Local Rule IA 1-6. Cases are to be filed in

11 the division in which the action allegedly arose. LR IA 1-8(a). Thus, I transfer this case to the

12 Northern Division.

13         I THEREFORE ORDER that this action is transferred to the unofficial Northern Division

14 of this court for all further proceedings. The clerk of the court shall transfer and reopen this

15 matter as a new action under a new docket number in the Northern Division, and the action under

16 this docket number shall be closed, without prejudice regarding any federal limitation period and

17 filing fee.

18         DATED this 27th day of April, 2020.

19

20                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
21

22

23
